Title: From Thomas Jefferson to Albert Gallatin, 22 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            Feb. 22. 07.
                        
                        I send you Alston’s letter for perusal. he thinks to get over this matter by putting a bold face on it. I
                            have the names of 3. persons, whose evidence taken together can fix on him the actual endeavor to engage men in Burr’s
                            enterprize.—some appropriation must certainly be made for provisions Etc. arrested. I expect we must pay for them
                            all, and use the provisions for the army. but how is the appropriation to be introduced?
                    